Case 20-20425-GLT         Doc 299-1 Filed 05/25/21 Entered 05/25/21 15:23:51                   Desc
                              Proposed Order Page 1 of 8



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:                                             Bankruptcy No. 20-20425-GLT

 VIDEOMIN[NG CORPORATION,                           Chapter II

 Debtor.                                            Document No,

                                                    Related to Doc. Nos. 102, 113, 179, 180, 181,
                                                    189, 208, 235, 250, 284 & 296

   SIXTH STIPULATION AND CONSENT ORDER MODIFYING AND EXTENDING
   ORDERS AUTHORIZING DIP FINANCING AND USE OF CASH COLLATERAL

       Upon the agreement and stipulation of Enterprise Bank (“Enterprise”), White Oak Business

Capital, Inc. (“White Oak”). the Internal Revenue Service of the United States (“IRS”), and the

above-captioned Debtor, (collectively, the “Parties”), by and through their undersigned counsel,

to the terms and conditions set forth in this Sixth Stipulation and Consent Order (this “Sixth

Stipulation”); and the Court having jurisdiction over this matter pursuant to 28 U.S.C.   §   157 and

1334; and venue being proper in this Court pursuant to 28 U.S.C.      §   1408 and 1409; the Court

finding that due notice and such opportunity for a hearing as is appropriate under the circumstances

has occurred and that no further notice to any party in interest is required; and this matter being a

core proceeding pursuant to 28 U.S.C.      §   157(b)(2); and after due deliberation and good and

sufficient cause appearing therefor;

       IT IS hereby STIPULATED, AGREED, and ORDERED as follows:

        1.     Pursuant to the terms of the Final Order Authorizing Use of Cash Collateral

Through May 8,2020 entered by the Court on March 12, 2020 (ECF No. 102) (the “Final Cash

Collateral Order”) and the Modified Final Order Authorizing Debtor to Obtain Post-Petition

Financing entered by the Court on March 19, 2020 (ECF No. 113) (the “Final DIP Order”) along

with the Stipulation and Consent Order (I) Modifying and Extending Orders Authorizing DIP
Case 20-20425-GLT         Doc 299-1 Filed 05/25/21 Entered 05/25/21 15:23:51                Desc
                              Proposed Order Page 2 of 8



Financing and Use of Cash Collateral and (2) Authorizing Amendment of DIP Loan Documents

entered on August 21, 2020 (ECF No. 181) (the “First Stipulation”), the Second Stipulation and

Consent Order Modifying and Extending Orders Authorizing DIP Financing and Use of Cash

Collateral entered on September 25, 2020 (ECF No. 189) (the “Second Stipulation”), the Third

Stipulation and Consent order Modifying and Extending Orders Authorizing DIP Financing and

Use of Cash Collateral entered on November 24, 2020 (ECF No. 208)(the “Third Stipulation”),

the Fourth Stipulation and Consent Order Modifying and Extending Orders Authorizing Use of

Cash Collateral entered on February 10, 2021 (ECF No.235) (the “Fourth Stipulation”), the Fifth

Stipulation and Consent Order Modifying and Extending Orders Authorizing DIP Financing and

Use of Cash Collateral and Authorizing Amendment of DIP Loan Documents entered on February

25, 2021 (ECF No. 250) (the “Fifth Stipulation”), the Modified Order of Court dated April 30,

2021 (ECF No. 284) (the “April 30 Order”) and the Text Order entered on May 12, 2021 (ECF

No. 296) (the “May 12, 2021 Order” and together with the Final Cash Collateral Order, the Final

DIP Order, the First Stipulation, the Second Stipulation, the Third Stipulation, the Fourth

Stipulation, the Fifth Stipulation, and the April 3O Order, the “Orders”), the maturity date of the

DIP Loan is May 26, 2021 and the Debtor is Authorized to use cash collateral through May 26,

2021.

        2.     The Parties have agreed to further modify and extend the Orders under the terms

and conditions of this Sixth Stipulation.

        3.     The Debtor is hereby authorized to use cash collateral through August 24, 2021

consistent with the Orders and the budget attached hereto as Exhibit A, which Budget has been

agreed to by the Parties (the “Cash Collateral Extension”).
Case 20-20425-GLT          Doc 299-1 Filed 05/25/21 Entered 05/25/21 15:23:51                 Desc
                               Proposed Order Page 3 of 8



       4.        Paragraphs 10(a) and 10(g) of the Final DIP Order are hereby modified so that the

references to “February 28, 2021” and “March 31, 2021” are deleted and replaced with “August

24, 2021” (the “the DIP Loan Extension”).

       5.        Subject to Paragraph 6, the Cash Collateral Extension and the DIP Loan Extension

shall be effective so long as the Debtor is making progress towards closing on the sale of its assets

in accordance with the Letter of Intent from VMC Acq., LLC (“VMC”) dated May 11,2021 (the

“VMC transaction”). The Debtor shall file a Motion to Approve the VMC transaction on or before

June 10, 2021.

       6.        If the VMC transaction is terminated for any reason, or the Debtor violates any term

or condition in the Orders or this Sixth Stipulation or an Event of Default as Defined in the DIP

Loan Documents occurs and continues beyond all applicable cure periods, Enterprise shall be

authorized to file a Motion for Relief from the Automatic Stay on an expedited basis.

       7.        Pursuant to the VMC transaction, VMC has made a $100,000.00 non-refundable

deposit, which is currently being held in Debtor’s Counsel’s escrow account (the “Non-Refundable

Deposit”). The Debtor shall be authorized to utilize the Non-Refundable Deposit for operating

expenses up until closing provided that the Debtor has first exhausted its cash and availability

under the DIP Loan.

       8.        In the event that the Debtor utilizes all or some of the the Non-Refundable Deposit

for operating expenses and the Debtor subsequently closes sales resulting in cash or increased

availability under its DIP Loan, the Debtor shall replenish the Non-Refundable Deposit up to the

amount it previously utilized for operating expenses with the objective of the Non-Refundable

Deposit equaling $100,000 on the date of the closing with VMC.
Case 20-20425-GLT        Doc 299-1 Filed 05/25/21 Entered 05/25/21 15:23:51               Desc
                             Proposed Order Page 4 of 8



       9.      Except as expressly modified hereby, all tenns and conditions of the Orders remain

in full force and effect. Capitalized terms not otherwise defined in this Stipulation and Consent

order shall have the meanings ascribed to such terms in the Orders.

       10.     Except as expressly provided in this Sixth Stipulation, nothing herein waives,

prejudices. or otherwise affects the rights and remedies of the Parties, whether under the

Bankruptcy Code, applicable non-bankruptcy law, the Orders, at law or in equity, or otherwise.

and all such rights and remedies are hereby reserved.


                             [Signatures appear on following page]
Case 20-20425-GLT      Doc 299-1 Filed 05/25/21 Entered 05/25/21 15:23:51     Desc
                           Proposed Order Page 5 of 8



 CONSENTED AND AGREED TO:                        CONSENTED AND AGREED TO:


/c/ Ryan .1 Cooney                               7w’ Thomas D. Maxson
Ryan J. Cooney                                   William E. Kelleher, Jr.
(PA ID No. 319213)                               (PAID No. 30747)
223 Fourth Avenue, 4th Fl.                       Thomas D. Maxson
Pittsburgh, PA 15222                             (PAW No. 63207)
Phone: (42) 392-0330                             Daniel P. Branagan
Fax: (412) 392-0335                              (PA ID No. 324607)
reooneylampIlaw.corn
                                     DENTONS COHEN & GRIGSBY P.C.
Dated: May 25, 2021                  625 Liberty Avenue
                                     Pittsburgh, PA 15222-3 152
Counsel for VJDEOMLVL”IG CORPORATION Phone: (412) 297-4900
                                     Fax: (412) 209-0672
                                     bill.kelleher@dentons.com
                                     thomas.maxson@dentons.com
                                     danie1.branagandentons.com

                                                 Dated: May 25, 2021

                                                 Counsellor ENTERPRISE BANK


                             [Signatures continue on following pagej
Case 20-20425-GLT       Doc 299-1 Filed 05/25/21 Entered 05/25/21 15:23:51          Desc
                            Proposed Order Page 6 of 8



CONSENTED AND AGREED TO:                       CONSENTED AND AGREED TO:

/s/Jill L. Locnikar                            /s/.Jeffrev 41 Rosenthal
Jill L. Locnikar                               Jeffrey M. Rosenthal
Assistant U.S. Attorney                        MANDELBAUM SALSBURG P.C.
Civil Division                                 3 Becker Farm Road
Joseph F. Weis, Jr. United States Courthouse   Roseland, NJ 07068
700 Grant Street, Suite 4000
Pittsburgh, PA 15219                   George T. Snyder
(412) 894-7429 (phone)                 PA ID No. 53525
(412) 644-6995 (fax)                   Stonecipher Law Firm
jil1.locnikarusdoj .gov                125 1” Avenue
                                       Pittsburgh, PA 15222
Dated: May 25, 2021                    (412) 391-8510 (phone)
                                       (412) 391-8522 (fax)
Counsel for INTERNAL REVENUE SE)? VICE gsnyderstonecipherlaw.com
OF THE UNITED STATES
                                       Dated: May 25, 2021

                                               Counsel for WHITE         OAK    BUSINESS
                                               CAPITAL, INC




SO ORDERED:

Dated:                           2021
                                               Gregory L. Taddonio
                                               United States Bankruptcy Judge
                                                                                          VidoeMining Corporation
                                                                                            Budget Weeks 66 to 80
                                                                                                   5-11-2021



                                     Week 68     week 69     Week 70      week 71      week 72     Week 73      week 74      Week 75     Week 76        Week 77      week 78     Week 79     week 80     week gi
Week Ending =>                       28-May       4-Sun       11-Jun       18-Jun       25-Jun      2-Jul        9-Jul        16-Jul      fl-Jul         30-Jul       6-Aug      13-Aug      20-Aug      27-Aug

Beginning A/R                        $195,000    $250,000    $485,000     $554,000     $554,000     $689,000    $574,535     $559,535    $655,535        $559,535    $524,535    $665,070    $543,670     $484,170
 Sales                                $55,000    $235000     $121,500            $0    $135,000      $20,535           $0     $96,000           $0       $110,000    5120,000          $0     $25,500           $0
 Collections                               $0         50      $52,500)           $0          $0    (5130,950)    ($15,000)         $0     ($93,120)     ($145,000)    $20,535    5116,400)    590,000)   (5121,500)
 Discounts Taken                           $0          $0           $0           $0          $0      ($4,050)          $0          $0       $2,880)            $0          $0          $0          $0           $0
Ending AIR                           $250,000    $485,000    $554,000     $554,060     $689,000     $574,535    $559,535     $655,535    $559,535       $524,535     $665,070    $548,670    $484,170     $362,670
                                                                                                                                                                                                                                                Case 20-20425-GLT




EXPENSES
 Payroll                              $54,000     $12,250      59600        $3,500       $9,600      $52,600     $19,000           $0      $9,800        $53,000      $19,000          $0     549M00       $49,000
 Employee Denelils                     $5,700          $0         $0            $0       $9,500           $0      $9,500           $0      $9,500             $0           $0      $9,500          $0           $0
 Prolessional Services                 $9000           $0          $0            $0     $18,000           $0          $0       $9,000          $0             $0       $9000           $0          $0           $0
 ConIracI Services                    $13,900     $14,500      $5,000            $0          $0      $11,100          $0       $2,400     $12,400        $11,100       $2,400     $10,800        $400      $11,100
 Cots ci Good Sold                     $1,000      $1,500      $1,500       $1,500       $1,500       $1,000      $1,000       $1,500      $1,506         $1,500       $1,500      $1,500      $1,500       $1,500
 General Operating Expenses           $15,000      $1,000      $2,000       $2,000       $2,000       $1,000        $500       $2,000      $2,000         $2,000       $2,000      $2,000      $2,000       $2,000
 Facilities Expense                        $0      $1,605      $7,605            $0          $0           $0           $0      $7,605              $0         $0       $7,605          $0          $0           $0
 Insurance Expense                         $0          50          $0            $0          $0           $0           $0          $0              SO         $0           $0          $0          $0           $0
 Patent Maintenance? Sale Cost             $0          $0          $0            $0          $0           $0          $0           $0              $0         $0           $0          $0          $0           $0
 Chapter 11 Legal Fees                     $0      $7,500          $0            $0      $7,500           $0          $0       $7,500              $0     $7,506           $0          $0      $7,500           $0
 IRS Settlement                            $0          $0      $7,500            $0      $7,500       $7,500          $0       $7,500              $0     $7,500           $0          $0          $0           $0
 US Trustee Costs                          $0          $0         $0             $0          $0           $0          $0           $0              $0         $0           $0          $0          $0       $4,875
 DIP Lending Fees                          $0          $0     $13500             $0          $0           $0          $0           $0              $0         $0           $0          $0          $0           $0
 DIP Financing Interest                    $0      $1,500         $0             $0          $0           $0      $2,300           $0              $0          $0      $2,300          $0          $0           $0
TOTAL OPERATING EXPENSES              $98,600     $45,855     $46,705       $7,000      $55600       $73,200     $32,300      $37,505     $35,200        $82,600      $43,805     $25,800     $60,400      $68,475

CASH REQUIREMENTS
Beginning Cash                          $5,856    $12,256       $1,401       $7,196        $196       54,596     $62,346      $45,046      $7,541         $5,461       $7,861     $25,521     $36,121     $65,721
 Collections                                $0         $0      $52,500           $0          $0     $130,950     $15000            $0     $93,120       $145000      ($20535)    $116,400     590,000    $121,500
 Less: Dperalion Expenses             ($98600)   ($45,855)    ($46,705)     ($7,000)    $55,600)    ($73,200)   ($32,300)    ($37,505)   ($35,200)      ($82,600)    ($43,805)   ($23,800)    $60,400)   ($68,475)
 WOBC Payment                              $0          $0           $0           $0          $0           $0           $0          $0          $0             $0           $0          $0          $0           $0
 Refunds? Cobra payment / Deposits         $0          $0           $0           $0          $0           $0           $0          $0          $0             $0           $0          $0          $0           $0
                                                                                                                                                                                                                           Proposed Order Page 7 of 8




 AGSM DeposIt: Draw / Repay           $50,000    ($50,000)          $0           $0     $60,000           $0           $0          $0    ($60,000)            SO           $0          $0          $0           $0
 DIP Borrowing I Repayment            $55006      $85,000           50           $0          $0           $0           $0          $0              $0   ($60,000)     $70,000    ($70,000)         $0    ($100,006)
Ending Balance                        $25,256      $1,401      $7,100         $196       $4,596      $62,346     $45,046       $7,541      $5,461         $7,861      $13,521     $36,121     $65,721      $18,745

Qualified OIPAR                      $250,000    $485,000    $554,000     $554,000     $669,000     $574,535    $559,535     $655,535    $550,535       $524,535     $665,070    $548,670    $484,170    $362,670
Facility Limit                       $335,000    $335,000    $335,000     $335,000     $335,000     $335,000    $335,000     $335,000    $335,000       $335,000     $335,000    $335,000    $335000     $335,000
Borrowing Percentage                      50%         50%         50%          50%          50%          50%         50%          50%         50%            50%          50%         50%         50%         50%

Borrowing Avail.                     $250,000    $335,000    $335,000     $335,000     5335.000     $335,000    $335,000     $335,000    $335,000       $335,000     $335,000    $335,000    $335,000    $306,335
DIP Loan Balance                     $250,000    $335,000    $335,000     $335,000     $335000      $335,000    $335,000     $335,000    $335,000       $275,000     $345,000    $275,000    $275,000    $175,000
Net Availability                           $0          $0           $0           $0          $0           $0          $0           $0              $0    $60,000     ($10,000)    $50,000     $60,000    $131,335

DIP LENDER LINE OF CREDIT
                                                                                                                                                                                                                       Doc 299-1 Filed 05/25/21 Entered 05/25/21 15:23:51




Opening Balance                      $195,000    $250,000    5335.000     $335,000     $335,000     $335,000    $335,000     $335,000    $335,000       5335,000     $275,000    $345,000    $275,000     $275,000
 Net Lending                          $55000      $85,000          $0           $0           $0           $0          $0           SO          $0       ($60,000)     $70,000    ($70,000)         $0    ($100,000)
Ending Balance                       $250,000    $335,000    $335,000     $335,000     $335,000     $335,000    $335,000     $335,000    $335,000       $275,000     $345,000    $275,000    $275,000    $175,000
                                                                                                                                                                                                                                                Desc




Confidential                                                                                                                                                                                                  Page 1
 Case 20-20425-GLT         Doc 299-1 Filed 05/25/21 Entered 05/25/21 15:23:51                                Desc
                               Proposed Order Page 8 of 8



                                        VidoeMining Corporation
                                          Budget Weeks 66 to 80
                                               5-11-2021



Notes:


1. Sales Forecast
 a. Week 68                       Mars (rebranding insights $55,000 (PC Received)
                                                                  -




                                  Jack Links $145,000, Mars (C-Stores)
                                            -                                    -   $90,000 (Documents in
 b Week 69
                                  process)

 c. Week 70                       Mars $121,500 (Grocery) (Documents in process)
                                       -




 d. Week 72                       General Mills



                                  All administrative expenses are scheduled to be fully current by
2. Catchup
                                  Week 72

 a. Murtaza Amil (ex-President)   Unpaid Payroll for March (final paycheck)
 b. Rajeev Sharma (CEO)           Unpaid Payroll for: April   -   Week 70, May Week 72
                                                                                     -




 c. Onmyodo Prof. Serv. Fees      Unpaid Invoices for: March          -   Week 68, April & May Week 72
                                                                                                -




 d. Contractor Fees               Weeks 68 to 70
 e. Rent                          Week 69- May, Week 70- June
 f. IRS                           Week 70- April, Week -72- May


3. Other
 a, Week 68                       Software license renewal of “$14,000




Confidential                                                                                                  Page 2
